office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 rfboone posts-114457-10 uilc date october to ---------------------- associate area_counsel from associate chief_counsel income_tax accounting third party communication none date of communication not applicable subject payments to comply with the nuclear waste policy act of this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend consolidated_group -------------------- taxpayer ----------------------------------- year ------- year ------- a ----- issues may taxpayer’s deductions for payments of periodic fee liabilities under the nuclear waste policy act of generate a specified_liability_loss under sec_172 posts-114457-10 conclusions taxpayer’s deductions for payments of periodic fee liabilities under the nuclear waste policy act of do not generate a specified_liability_loss under sec_172 facts taxpayer is a member of consolidated_group that files a consolidated federal_income_tax return throughout its year through year taxable years taxpayer operated a nuclear power plants the plants during the taxable years at issue taxpayer made payments to the department of energy doe pursuant to a contract provided for by the nuclear waste policy act of the payments are intended to compensate the doe for costs incurred in disposing of spent nuclear fuel that taxpayer used to produce electricity taxpayer asserts that such payments generate deductions that satisfy liabilities imposed under federal_law requiring the decommissioning of a nuclear power plant or any unit thereof within the meaning of sec_172 the examining agent contends that the liabilities do not qualify as nuclear decommissioning liabilities for sec_172 purposes and therefore cannot generate a net_operating_loss nol that qualifies as a specified_liability_loss law and analysis sec_172 provides that the portion of any nol that qualifies as a specified_liability_loss shall be carried back to each of the taxable years preceding the taxable_year of the loss for nols arising in taxable years ending on or after date sec_172 defines a specified_liability_loss as the sum of certain deductions to the extent taken into account in computing the net_operating_loss for the taxable_year in addition to deductions associated with product_liability these deductions include any amount allowable as a deduction under chapter of the internal_revenue_code the code other than under sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring-- i the reclamation of land ii the decommissioning of a nuclear power plant or any unit thereof iii the dismantlement of a drilling platform iv the remediation of environmental contamination or v a payment under any workers compensation act within the meaning of sec_461 for this purpose a liability shall be taken into account only if-- i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year the 3-year act or failure to act requirement and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred the amount of the specified posts-114457-10 liability loss for any taxable_year cannot exceed the amount of the nol for the taxable_year sec_172 provides that except as provided in regulations prescribed by the secretary the portion of a specified_liability_loss attributable to amounts incurred in the decommissioning of a nuclear_powerplant or any unit thereof may be carried back to each of the taxable years during the period-- a beginning with the taxable_year in which such plant or unit thereof was placed_in_service and b ending with the taxable_year preceding the loss_year sec_468a allows owners operators of nuclear power plants to currently deduct the future costs of decommissioning a nuclear power plant by making contributions to a fund prior to when economic_performance occurs in addition to any deduction under sec_468a for contributions to a fund sec_468a recognizes that an owner operator may deduct otherwise deductible nuclear decommissioning costs such as under sec_162 for which economic_performance within the meaning of sec_461 occurs during a taxable_year sec_1_468a-1t b states in part that nuclear decommissioning costs means all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy such term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses sec_1_468a-1t b specifically excludes deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of from the definition of nuclear decommissioning costs because sec_1_468a-1t b specifically excludes deductions for the payments at issue from the definition of nuclear decommissioning costs for purposes of sec_468a the examining agent asserts that such expenses also do not qualify as nuclear decommissioning expenses for purposes of sec_172 we do not find it necessary to determine whether the payments at issue qualify as nuclear decommissioning liabilities within the meaning of sec_172 even if the liabilities at issue do constitute nuclear decommissioning liabilities within the meaning of that section an issue we do not address here the act giving rise to those liabilities does not satisfy the 3-year act or failure to act requirement in order for a liability to qualify as a specified_liability_loss the act or failure to act giving rise to such liability must occur at least years before the beginning of the posts-114457-10 taxable_year it is the position of the service that the final act or failure to act in the chain of causation leading to the creation of a given liability from which it can be determined that the taxpayer has a legal_obligation qualifies as the act or failure to act for sec_172 purpose sec_1 thus it is necessary for us to determine which act or failure to act established taxpayer’s legal liability to pay periodic fees for the disposal of spent nuclear fuel under the nuclear waste policy act of as part of our determination we examine the nuclear waste policy act itself nuclear waste policy act of in the late 1970’s and early 1980’s it became apparent that a solution was needed to deal with the problem of permanently disposing of increasing amounts of various types of nuclear waste in an attempt to deal with some of these problems congress enacted the nuclear waste policy act of the act under sec_111 of that act congress made a general finding that while the federal government has the responsibility to provide for the permanent disposal of high-level radioactive waste hlw and spent nuclear fuel snf as may be disposed of in order to protect the public health and safety and environment the costs of such disposal should be the responsibility of the generators and owners of such waste and spent fuel in sec_302 of the act congress authorized the department of energy doe to enter into contracts with any person that generates or holds title to hlw or snf of domestic origin under which the doe would accept title to responsibility for subsequent transportation of and responsibility for disposal of such hlw or snf for these services sec_302 of the act specifies that the contracts require contracting generators or title holders of snf or hlw subsequently referred to as the contracting party to pay fees to the doe sufficient to offset its costs in performing these services such fees are deposited into a nuclear waste fund until needed to effectuate the purposes of the act for electricity generated by a civilian nuclear power reactor and sold on or after the date days after the date of enactment of the act sec_302 of the act initially required the fee to be equal to mil per kilowatt-hour tenth of a cent per kilowatt-hour the periodic fee sec_302 of the act provides for a one-time fee for snf or solidified hlw derived from snf used to generate electricity in a civilian nuclear power reactor during notice_2005_20 2005_1_cb_635 q a provides as follows q-4 which act in the chain of causation leading to the creation of a liability constitutes the act or failure to act giving rise to that liability within the meaning of former sec_172 a-4 the act or failure to act resulting in the establishment of a legal liability constitutes the act or failure to act within the meaning of former sec_172 for example in the case of a trespass the act of trespassing constitutes the relevant act for purposes of former sec_172 not the judgment of a court posts-114457-10 periods prior to the application to the reactor of the periodic fee the statute directs the doe to charge this fee per kilogram of heavy metal in snf or hlw the statute directs that the one-time fee be in an amount equivalent to an average charge of mil per kilowatt-hour for electricity generated by the snf or solidified hlw derived therefrom sec_302 of the act directs the doe to annually review the fees set forth above to evaluate whether collection of such fees will provide sufficient revenues in order for the federal government to recover its costs associated with disposing of the nuclear waste subject_to the contracts if the doe determines that fees will be insufficient to recover such costs the statute directs the doe to propose a fee adjustment to insure full cost_recovery this proposed_adjustment goes into effect after a prescribed period absent congressional disapproval no adjustment to the periodic fee has been made since it was originally enacted sec_302 of the act requires that contracts entered into between the contracting party and the doe provide that following commencement of operation of a repository the doe shall take title to the hlw or snf involved as expeditiously as practicable upon the request of the contracting party sec_302 of the act requires that such contracts provide that in return for the payment of the fees previously discussed the doe beginning not later than date will dispose_of the hlw or snf as specified under relevant provisions of federal_law in accordance with its regulatory authority under the act the doe promulgated the standard contract for disposal of spent nuclear fuel and or high level radioactive waste the standard contract cfr consistent with the statute the standard contract sets the periodic fee pincite mil per kilowatt-hour for electricity generated and sold the standard contract requires this fee to be paid quarterly the fee must be received by the doe not later than the close of the last business_day of the month following the end of each assigned 3-month period this is the 3-month period assigned to a contracting party for purposes of reporting kilowatt hours generated by the contracting party’s nuclear power reactor for the purpose of establishing fees due and payable to the doe for example for a 3-month power generation period starting april and ending on june the periodic fee must be paid_by july of the same year in accordance with the act the standard contract provides for a possible adjustment to the periodic fee however the standard contract specifies that any adjustment to the periodic fee shall be prospective the standard contract also provides that upon payment of all applicable fees interest and penalties on unpaid or underpaid amounts the contracting party shall have no further financial obligation to the doe for the disposal of the accepted snf and or hlw calculation of the one-time fee under the standard contract is broken into two components a fee for snf or solidified hlw derived from snf where the fuel was used to generate electricity in a civilian nuclear power plant prior to date and posts-114457-10 a fee for fuel in core as of date based on the portion of such fuel burned through date component is imposed on a dollars per kilogram basis with charges per kilogram varying based on nuclear spent fuel burnup range calculation of component of the one-time fee is more complicated a contracting party may choose among three options in paying the one-time fee under the first option the contracting party may prorate the fee evenly over forty quarters such charge to be based on the fee plus interest on the outstanding fee balance the contracting party may fully or partially prepay its obligation under this option and if so appropriate adjustments are made to the remaining obligation taking such prepayments into account under the second option the contracting party may pay the fee in a single payment prior to date or prior to two years after contract execution whichever comes later if the contracting party complies with this option no interest is due from date through the date of full payment under the third option the contracting party may satisfy its obligation by making a single payment anytime prior to the first delivery of material to be disposed of under the contract as reflected in the doe approved delivery schedule under this option the payment must consist of the fee plus interest on the outstanding fee balance computed from date to the date of payment the submission did not identify the character of the fees at issue however any nols that might be present in this case will occur during a period from the beginning of year and ending at the close of year with the possible exception of one-time fees paid under the third option an exception which is unlikely to apply to the taxable years at issue it is logical for us to assume that the only fees at issue in this case are the periodic fees therefore in the remainder of this memorandum we will assume that this case only involves the proper tax treatment of periodic fees if the facts prove otherwise we will be glad to issue a supplemental opinion regarding the proper tax treatment of any nols that may be generated by deductions for such fees because the fees in question are paid to the doe for the transportation and disposition of the contracting party’s snf and hlw the fees may be characterized as payments for services except as otherwise provided in treasury regulations sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as such person provides such services payment for services prior to when the services are performed does not constitute economic_performance see sec_1_461-4 example ii to date no permanent repository for snf and hlw has been established as a result the doe has not yet begun accepting snf and hlw from contracting parties for final disposition in light of the date date specified in the statute some contracting parties have sought damages from the doe for additional expenses_incurred for interim storage of snf and hlw because of the doe’s failure to take possession of snf and hlw posts-114457-10 in the absence of a special rule there would be significant delays between the payment of most of the fees required to be paid pursuant to the standard contract and the performance of the services required of the doe under the terms of that contract consequently in the absence of a special rule a contracting party would be required to bear most of the economic costs of the final disposition of snf and hlw far in advance of when the contracting party would be allowed to deduct those costs for federal_income_tax purposes congress recognized this potential hardship and took steps to prevent it when it enacted the economic_performance requirement the conference_report to the 1984_act provides payments for nuclear waste disposal -the conferees anticipate that the treasury_department will issue regulations providing that economic_performance with respect to amounts paid under the nuclear waste disposal act of occurs as payments are made to the federal government h_r rep no 98th cong 2d sess consistent with the conference_report sec_1_461-4 provides liabilities arising under the nuclear waste policy act of notwithstanding the principles of paragraph d of this section economic_performance with respect to the liability of an owner or generator of nuclear waste to make payments to the department of energy doe pursuant to a contract required by the nuclear waste policy act of pub l u s c occurs as each payment under the contract is made to doe and not when doe satisfies its obligations under the contract this rule applies to the continuing fee the periodic fee required by u s c a as well as the one-time fee required by u s c a for rules relating to when economic_performance occurs with respect to interest see paragraph e of this section consequently satisfaction of the economic_performance requirement requires no delay between the economic outlay required to satisfy the liabilities at issue and the deduction of those liabilities to apply sec_172 however still requires determining which act gives rise to those liabilities it is our position that the liability to dispose_of snf and hlw as funded through the periodic fee arises only as nuclear fuel is used to generate power sold to customers sec_111 of the act provides certain findings of congress these include sec_111 of that act which provides w hile the federal government has the responsibility to provide for the permanent disposal of high-level radioactive waste and such spent nuclear fuel posts-114457-10 as may be disposed of in order to protect the public health and safety and the environment the costs of such disposal should be the responsibility of the generators and owners of such waste and spent fuel sec_111 of the act sets forth the purposes of the act sec_111 includes the following purpose t o establish a nuclear waste fund composed of payments made by the generators and owners of such waste and spent fuel that will ensure that the costs of carrying out activities relating to the disposal of such waste and spent fuel will be borne by the persons responsible for generating such waste and spent fuel the above quoted provisions although expressing a congressional expectation that all of the costs of disposing of snf and hlw will be borne by the generators and owners of such waste does not expressly impose such liability on those parties actual liability is imposed on generators and owners of the waste pursuant to the standard contract as authorized by sec_302 of the act these payments are used to fund the nuclear waste fund under the terms of the standard contract the periodic fee is imposed at a rate of mil per kilowatt hour for electricity generated and sold the doe in the absence of congressional disapproval has the authority to increase the periodic fee if the doe determines that the amounts collected will be inadequate to cover the costs of disposing of all of the snf and hlw however the standard contract provides that any adjustment to the periodic fee shall be prospective moreover the standard contract provides that once a contracting party has paid all amounts due under the contract the contracting party has no more liability to the doe for disposing of the snf and or hlw at least one court has likened fees paid under the act to a tax this is not in other words the typical government contracts situation the fee paid_by utilities into the fund resembles an assessment or tax more than it does a freely negotiated price the size of the fee moreover is fixed by statute at the equivalent of mil per kilowatt-hour of electricity generated 877_f2d_1042 d c cir the standard contract does not specifically require that a contracting party pay all of the costs of disposing of its snf and hlw consequently a contracting party’s liability for the disposal of snf and hlw at least to the extent that liability is funded through the periodic fee arises only as the contracting party generates and sells power produced by nuclear fuel with respect to the periodic fee liability arises only when nuclear fuel is used to generate power sold to customers this fee must be paid within a month after the quarter for which it is imposed congress recognized that deferring the deduction of such fees from the time paid until the time of actual disposal of the snf and hlw would posts-114457-10 result in a hardship to contracting parties to alleviate this hardship in the legislative_history to the 1984_act congress indicated that regulations interpreting the economic_performance requirement should treat the economic_performance requirement as satisfied when such amounts were paid and regulations taking such a position were issued thus for timely paid periodic fees the act giving rise to the liability for such fees and the deduction of the fees upon payment will not satisfy the 3-year act or failure to act requirement of sec_172 therefore deductions for such fees cannot generate a specified_liability_loss federal or state law as previously noted sec_172 only applies to amounts allowable as deductions which are allowable in satisfaction of a liability under a federal or state law requiring one of the five specified activities because liability for the periodic fees is imposed pursuant to the standard contract there is an issue regarding whether such liabilities should be treated as imposed under federal_law or whether under the reasoning of 107_tc_177 aff'd 171_f3d_655 9th cir and 334_f3d_1042 fed cir aff'g 53_fedclaims_25 such liabilities should be treated as not imposed by federal_law for purposes of sec_172 because we believe that it is quite clear that the liabilities for the periodic fees do not satisfy the 3-year act or failure to act requirement we do not feel it is necessary to address that issue in this memorandum accordingly we express no opinion regarding whether for sec_172 purposes federal_law imposes the periodic fee liability case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions george blaine associate chief_counsel income_tax accounting by _____________________________ william a jackson chief branch income_tax accounting
